Title: To Thomas Jefferson from George Weedon, 25 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Fredericksburg Ap. 25. 1781.

I have the honor to enclose your Excellency Copy of Genl: Phillip’s Letter of 12th Inst. also Copies of his returns of Prisoners, and my answer of this date. General Phillips seems from the Complexion of his Letter to complain of an enfringement on the sacred rules of Flags and mentions that borne by Mr. Armstead; In justification of myself, I enclose your Excellency Copy of Mr. Armstead Credentials; My Letter to the British General on this subject had the honor of transmitting you Copy of, dated 6th Inst. I know not who Mr. Armstead has taken with him under the sanction of his Mission and have therefore enclosed Genl. Phillips a Copy of my Flag with the persons names and Business they went on. On perusing the List of Prisoners, your Excellency will judge how far an Exchange for them can be carried into Execution with propriety. I would only add that if we have any, not already given up to the Continental Commissary of Prisoners I think they had better be order’d to a Convenient place for Exchange. It would give contentment to the Militia and would be a means of stimulating them to more ready Exertions, when they found the attention of the Executive not wanting to serve them. There are some few in this Town and I make no doubt but we have several in Winchester, indeed  I should judge it right to order down as many as would Exchange all those actually taken in Arms, carrying this as far into execution as possible, with such as have not been deliver’d over to the Continental Commissary of Prisoners and obtaining Baron de Steuben’s Order for as many as would make up the deficiency. We have a number of Prisoners there, that are, I fear little attended too, and should for my own part be for liberating as many of our Countrymen with them, as the just rules of War would authorize. The Marquis is now crossing the River. I understand the Frederick and Berkely Men were to March last Monday, they are not however yet arrived.
I am with perfect Esteem & Regd. Your Excellencies Most Obt Servt.,

G Weedon

